This matter having come before the Court upon the filing of a Joint Consent Motion for Suspension with attached certified copy of an Order entered March 3, 2016 (Exhibit A), whereby the Court of Appeals for the District of Columbia ordered the suspension of Kenneth H. Rosenau from practicing law in the District of Columbia for a period of thirty (30) days and it appearing that said Kenneth H. Rosenau is admitted to the Bar of this Court;
NOW, THEREFORE, it is this 19th day of July, 2016,
ORDERED, by the Court of Appeals of Maryland, in accordance with Maryland Rule 19-737, that Kenneth H. Rosenau is hereby suspended from the practice of law in Maryland for thirty (30) days.